Citation Nr: 0332423	
Decision Date: 11/20/03    Archive Date: 11/25/03

DOCKET NO.  02-17 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an effective date prior to November 18, 1996, 
for the grant of service connection for post-traumatic stress 
disorder (PTSD). 


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran had active military service from July 1941 to 
September 1945, including verified status as a prisoner-of-
war of the Japanese government from April 1942 to February 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
that decision, the RO determined that an effective date prior 
to November 18, 1996, was not warranted for the grant of 
entitlement to service connection for PTSD.  

REMAND

A remand is warranted in this case to cure procedural and due 
process matters.  The President of the United States signed 
into law in November 2000 the Veterans Claims Assistance Act 
of 2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096 
(2000).  This statute introduced several changes into the VA 
adjudication process.  These changes were codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002) and 
38 C.F.R. § 3.159 (2003).  Under the VCAA, VA's duty to 
notify and assist claimants has been significantly expanded 
in the following areas.  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  
38 U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  Second, VA has 
a duty to notify the claimant of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 
16 Vet. App. 370, 373-74 (2002).  Third, VA has a duty to 
assist claimants in obtaining evidence needed to substantiate 
a claim.  38 U.S.C.A. §§ 5107(a), 5103A; 38 C.F.R. 
§ 3.159(c).  

In this case, the provisions of 38 C.F.R. § 3.159 have not 
been provided in either the August 2002 Statement of the Case 
or in November 2002 Supplemental Statement of the Case, and 
the RO has not provided the veteran with any notice of the 
VCAA and its implementing regulations.  This should be 
accomplished on remand.

Further, in a decision promulgated in September 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the U.S. Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period (in which a claimant must furnish information 
or evidence in response to a VA request), contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38  U.S.C.A. 
§ 5103(b)(1).  The Federal Circuit made a conclusion similar 
to an earlier holding in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(reviewing a related Board regulation, 38 C.F.R. § 19.9).  
The Federal Circuit has found, in essence, that the 30-day 
period provided in § 3.159(b)(1) to respond to a VCCA duty to 
notify is misleading and detrimental to claimants whose 
claims are prematurely denied short of the statutory one-year 
period provided for response.  Therefore, because this case 
is being remanded to cure a procedural defect, the RO should 
take this opportunity to address the issue of whether, 
notwithstanding the information previously provided, a full 
year is allowed to respond to a VCAA notice.

In order to ensure that the record is fully developed and 
comply with the appellant's due process rights, this case is 
REMANDED to the RO for the following:

1.  Provide the appellant appropriate 
notice under the VCAA and other 
controlling authority.  Such notice 
should specifically apprise him of the 
provisions of the VCAA as well as 
evidence and information necessary to 
substantiate his claim, and inform him 
whether he or VA bears the burden of 
producing or obtaining that evidence or 
information, and of the appropriate time 
limitation within which to submit any 
evidence or information.  The RO must 
review the claims file and ensure that 
all VCAA notice obligations have been 
satisfied in accordance with the recent 
decision in Paralyzed Veterans of America 
v. Secretary of Veterans Affairs, as well 
as 38 U.S.C.A. §§ 5102, 5103, 5103A (West 
2002), and any other applicable legal 
precedent or enactment. 

2.  With any additional information, 
argument, or evidence from the veteran 
regarding his claim for an earlier 
effective date, the RO should review the 
veteran's claim (after obtaining any 
additional evidence if warranted).  If 
the decision with respect to the claim 
remains adverse, the veteran should be 
furnished a Supplemental Statement of the 
Case, to include the provisions of 
38 C.F.R. § 3.159, and afforded a 
reasonable period of time within which to 
respond thereto. 

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



______________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2003).


